United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2091
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Rufus Merlin Sumlin, Jr.,                 *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: April 19, 2001
                                Filed: May 7, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Rufus Merlin Sumlin, Jr., pleaded guilty to being a felon in possession of a
firearm and being a felon in possession of ammunition, both in violation of 18 U.S.C.
§ 922(g)(1) (1994). At sentencing, he objected to receiving only a two-level, rather
than three-level, reduction for acceptance of responsibility, and to the application of a
four-level enhancement under U.S.S.G. § 2K2.1(b)(5) for using or possessing firearms
in connection with another felony offense.

       The government linked Sumlin’s possession of firearms with his possession and
sale of drugs on the basis of police reports, introduced through the testimony of the
probation officer who had reviewed them in preparing the presentence report. The
reports related that firearms were present when Sumlin sold drugs to a confidential
informant. The reports also showed that at the time of his arrest there, Sumlin had a
loaded firearm in his pocket and that there was drug residue in the apartment. The
District Court overruled Sumlin’s objections, finding an adequate evidentiary basis for
the enhancement, and sentenced him to eighty-two months imprisonment and three
years supervised release. Sumlin renews on appeal the arguments he presented below.

       Sumlin’s challenge to the acceptance-of-responsibility reduction he received is
foreclosed by his stipulation to a two-level reduction in his written plea agreement. See
United States v. Barrett, 173 F.3d 682, 684 (8th Cir. 1999); United States v. Nguyen,
46 F.3d 781, 783 (8th Cir. 1995).

       We conclude, however, that the District Court lacked an adequate factual basis
for applying the challenged enhancement. By virtue of Sumlin’s objection, the
government had the burden to prove a connection between the firearms and another
felony offense, but it did not show that its hearsay evidence bore sufficient indicia of
reliability. See U.S. Sentencing Guidelines Manual § 6A1.3(a) (1998) (stating that a
sentencing court may consider relevant evidence which might be inadmissible at trial,
provided the information has sufficient indicia of reliability); United States v. Wise, 976
F.2d 393, 402-04 (8th Cir. 1992) (en banc) (discussing when hearsay is sufficiently
reliable under § 6A1.3(a)), cert. denied, 507 U.S. 989 (1993). We believe that a more
probative evidentiary hearing on this issue is warranted.

      Accordingly, we vacate Sumlin’s sentence and remand for resentencing
consistent with this opinion. Apart from the enhancement, Sumlin’s conviction and
sentence are affirmed in all other respects.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-